AO 2458 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                               Page 1of1



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                               JUDGMENT IN A CRIMINAL CASE
                                                                             (For Offenses Committed On or After November 1, 1987)
                                v.

                  Johana Rodriguez-Herrera                                   Case Number: 18CR5156-KSC

                                                                            CHANDRA PETERSON
                                                                            Defendant's Attorney


REGISTRATION NO. 72842298
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of the Superseding Information
 D was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                 Nature of Offense                                                             Count Number(s)
18:3                            ACCESSORY AFTER THE FACT (Misdemeanor)                                         1


 D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~-




 IZI Count(s) UNDERLYING INFORMATION                                          dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                                   30DAYS
                               (DEFENDANT TO SELF-SURRENER ON OR BEFORE 2113/19)

 IZI Assessment: $10 WAIVED
 IZI Fine: WAIVED

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          12/13/18
                                    FILED                                 Date of Imposition of Sentence
                                                                           ,/'?.      -·

                                      DEC 1 3 2018                                                    ~~--

                                                                          HONORABLE KAREN S. CRAWFORD
                             CLERK us 01srn1cr COUHT                      UNITED STATES MAGISTRATE JUDGE
                          SOUTHERN D!Sl RICT OF CALIFORNIA
                          BY                                 DEPUTY
